Citation Nr: 1635066	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chloracne.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In his February 2012 substantive appeal, the Veteran stated that his service-connected chloracne disability was "much worse" than currently rated.  In this regard, the record reflects that since the most recent VA examination in October 2011, the Veteran's symptoms have worsened, to include a flare-up of his skin disorder in September 2013.  Specifically, the Veteran submitted several photographs of his head and scalp dated in September 2013 and October, demonstrating the current state of his skin disorder.  Further, VA outpatient treatment records dated in October 2013 note findings of diffuse actinic damage, diffuse pitted scarring on the face, back, and posterior neck, and a left lateral chest dark brown macule that was rectangular in shape.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a current VA examination to determine the degree of severity of his service-connected chloracne disorder and any scars attributable to such disorder.  

Finally, the Board notes that the Veteran appears to be receiving ongoing treatment at the VA Medical Center in Platte City, Missouri.  Since more recent VA treatment records could be supportive of the Veteran's claim, the originating agency must obtain all available, pertinent records from March 2016 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records from the VA Medical Center in Platte City, Missouri from March 2016 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected chloracne disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate the scars resulting from the chloracne. 

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


